I think the instruction No. 1 for plaintiff is erroneous as to Brittain Investment Company. The petition alleged that said defendant was the owner of the building, and that "because of insufficient and defective guttering, drains and downspouts on said building," water from the roof was permitted to flow across the sidewalk and form an obstruction which "was negligently permitted by defendants to remain on said sidewalk."
The evidence disclosed that the property was in the possession of a tenant under a lease for a term of years. If the obstruction was produced by some cause which arose while the tenant was in possession, the defendant owner would not be liable.
The instruction authorized the jury to return a verdict against the defendant owner if the guttering, drains or downspouts were either insufficient or defective. If it can be said the charge, that the gutter and drains were "insufficient," is the same as charging "defective construction," nevertheless, the instruction does not confine the case to that charge but permits a recovery on the ground of a defective condition at the time of the plaintiff's fall. A gutter could be "insufficient" from various causes. For instance, if it was wrongly constructed or was not made large enough to carry off the water from the roof; or it could become choked up in some way and be "insufficient" to carry off the water in that way, in which case it would show a "defective condition" but not negligent construction. Now the jury may well have believed that the guttering provided for the building was sufficient, but that as the water flowing from the bottom of the downspout had frozen, or that as the drain went through the pavement and connected with the sewer, yet as the water had flowed onto the sidewalk, the gutter, althoughsufficient as to construction, had become defective in some way. The jury were authorized by the instruction to hold the defendant owner liable if such was the case. *Page 208 
In seeking to hold the defendant owner liable where the evidence shows such owner was not in possession but that his tenant was, plaintiff must submit his case in such way as to include all the necessary elements to create liability under that situation. It is plaintiff's duty to both make out and submit a case creating liability. The defendant is not required to prove that it is not liable. The case is not one where all the evidence shows that there could have been no other cause for the overflow except insufficient or negligent construction. There was evidence that the downspout was either "choked up" or that the water overflowed the downspout and came down outside of it. The fact that a witness said that, at a time when the building was in the possession of a former tenant, the water came down, does not show conclusively that it was from negligent or insufficient construction, for not only did he admit that he made no examination to see why it overflowed, but that all he knew was as to the conditions he found on the ground. He said this occurred "a number of times." But this does not show that it was from negligent or insufficient construction. It may have been because the gutter had become choked at those times. The case is not one where the evidence all shows that only one cause, i.e., insufficient or negligent construction, could have produced the trouble. The jury could well have said that it arose from another cause.
The fact that defendant owner obtained an instruction which told the jury that if the building was provided with guttering, etc., sufficient to carry from its roof ordinary snow and rainfall, the owner was not guilty of negligence, does not obviate the defect, since the plaintiff's instruction allows the jury to hold it liable even if the fault was that of the tenant; nor does the obtention of such an instruction on the part of the defendant owner show that it tried the case on the theory that it was liable unless the jury found insufficient or negligent construction. *Page 209